VENZA GOLD CORP. Suite 610, 1100 Melville Street Vancouver, British Columbia, Canada V6E 4A6 Tel: (604) 306-2525 September 11, 2012 THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance treet, N.E. Mail Stop 7010 Washington, DC20549 Attention:Adam Turk Dear Sirs/Mesdames: Re: Venza Gold Corp. (the “Company”) -Registration Statement on Form S-1 - 333-182059 Pursuant to Rule 461 under the Securities Act of 1933, as amended, the Company hereby requests acceleration of the effective date of its Registration Statement on Form S-1 to 5:30 p.m. (Eastern Standard Time) on September 11, 2012, or as soon thereafter as is practicable. In connection with the Company’s request for acceleration of the effective date of its Registration Statement on Form S-1, the Company acknowledges that: (a) Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (b) The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (c) The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your assistance.Please call with any questions. Very truly yours, VENZA GOLD CORP. /s/ Ralph Biggar Ralph Biggar President and Director
